                                           Case 3:20-cv-00312-JD Document 19 Filed 08/21/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    BOARD OF TRUSTEES OF THE                            Case No. 20-cv-00312-JD
                                        APARTMENT EMPLOYEES PENSION
                                   8    FUND,
                                                                                            ORDER CONDITIONALLY
                                   9                   Plaintiff,                           DISMISSING CASE
                                  10            v.

                                  11    PROFESSIONAL TECHNICAL
                                        SECURITY SERVICES INC (PROTECH),
                                  12
Northern District of California




                                                       Defendant.
 United States District Court




                                  13

                                  14          The Court is advised that the parties have settled. Dkt. No. 18. Consequently, the Court

                                  15   vacates all pretrial deadlines and dismisses this case without prejudice. If any party certifies to the

                                  16   Court within 45 days from the date of this order that the agreed consideration for the settlement of

                                  17   this action has not been delivered, this order will be vacated and the case will be set for a case

                                  18   management conference. If no certification is filed, the dismissal will be deemed to be with

                                  19   prejudice after the 45 days.

                                  20           The parties are directed not to ask the Court for a “dismissal with prejudice” at any

                                  21   time after this order, or to ask for an order confirming dismissal under FRCP 41(a)(1). No

                                  22   Court order is necessary for dismissal under that rule.

                                  23          IT IS SO ORDERED.

                                  24   Dated: August 21, 2020

                                  25

                                  26                                                                 ________________________
                                                                                                     JAMES DONATO
                                  27                                                                 United States District Judge
                                  28
